LIFE INSURANCE — COUNTY HOSPITAL Under 19 O.S. 790.1 [19-790.1](b)(8) (1971) and 11 O.S. 16 [11-16] (1971), the Board of Control of a county hospital has authority to enter into agreements to purchase programs of life insurance from any company authorized to do business in the State of Oklahoma.  The Attorney General's office is in receipt of your opinion request wherein you ask the following questions: "Does the Board of Control of a county hospital, operating under a trust indenture, have the authority to enter into agreements to purchase a program of life insurance from any company authorized to do business in the state of Oklahoma?" The authority and duties of the Board of Control of county hospitals are contained in 19 O.S. 790.1 [19-790.1](b) (1971). The specific section dealing with insurance programs as contained in subsection (b) (8) of Section 790.1 states: "Have authority to procure and pay out of the county hospital fund premiums on any and all insurance policies required for the prudent management of the hospital, including but not limited to public liability, professional malpractice liability, workmen's compensation, vehicle liability, life, health and accident plans, and to make contributions to the public employee's retirement system of the state of Oklahoma. Said insurance may include as additional insurance the board of control and employees of the hospital." Title 11 O.S. 16 [11-16] (1971) sets forth the general provisions relative to counties providing insurance benefits.  Section 16 states in part: "Counties, cities, and towns in the State of Oklahoma may provide hospital and medical benefits, accident health, and life insurance, or any of the aforesaid, in any company authorized to do business in the State of Oklahoma, for any or all of its officers or employees, whether said officers or employees are engaged in a governmental or non-governmental function of said county, city or town, . . ." It is therefore clear that absent any prohibition in the trust indenture, the Board of Control of a county hospital has authority to enter into agreements to purchase programs of life insurance from any company authorized to do business in the State of Oklahoma. Upon examination of the trust indenture relative to your question, the same does not prohibit, restrict or otherwise regulate the authority of the Board of Control relative to the purchase of life insurance.  It is, therefore, the opinion of the Attorney General that your question should be answered in the affirmative in that under 19 O.S. 790.1 [19-790.1](b)(8) (1971) and 11 O.S. 16 [11-16] (1971), the Board of Control of a county hospital has authority to enter into agreements to purchase programs of life insurance from any company authorized to do business in the State of Oklahoma.  (Donald B. Nevard)